—Appeal from a judgment of the County Court of Albany County (Rosen, J.), rendered September 9, 1999, convicting defendant upon her plea of guilty of the crimes of attempted robbery in the second degree (two counts) and assault in the third degree.
In satisfaction of two superior court informations and numerous other charges, defendant pleaded guilty to two counts of attempted robbery in the second degree and assault in the third degree stemming from her participation in the robbery of two stores where a codefendant displayed what appeared to be a weapon. She was sentenced in accordance with the negotiated plea agreement to two consecutive determinate prison terms of 2V2 years for the robbery convictions and a concurrent one-year term for the assault conviction. Defendant appeals, contending that the sentence imposed was harsh or excessive. Inasmuch as defendant waived her right to appeal the conviction, her challenge to the harshness of the sentence imposed is not preserved for our review (see People v Coleman, 281 AD2d 653, 653 [2001]). Nevertheless, were we to consider the issue, we would find that, despite defendant’s lack of a criminal record, the agreed-upon sentence was not harsh or excessive in view of the nature of the crimes (see People v Buchanan, 236 AD2d 741, 742 [1997], lv denied 89 NY2d 1032 [1997]).
Mercure, J.P., Crew III, Peters, Spain and Kane, JJ., concur. Ordered that the judgment is affirmed.